                 Case 2:20-cr-00326-JFW Document 248 Filed 09/15/21 Page 1 of 1 Page ID #:2955




             1   Richard M. Steingard (SBN 106374)
                 rsteingard@SteingardLaw.com
             2   LAW OFFICES OF RICHARD M. STEINGARD
                 800 Wilshire Boulevard, Suite 1050
             3   Los Angeles, California 90017
                 Telephone: (213) 260-9449
             4   Facsimile: (213) 260-9450
             5   Attorney for Defendant                NOTE: CHANGES MADE BY THE COURT
             6   Shen Zhen New World I, LLC
                 [And on Behalf of All Defendants]
             7
             8                           IN THE UNITED STATES DISTRICT COURT
             9                                CENTRAL DISTRICT OF CALIFORNIA

        10
        11       UNITED STATES OF AMERICA,                            CR-20-326(A)-JFW

        12                       Plaintiff,                           ORDER PERMITTING FILING OF
                                                                      DEFENDANTS’ SUPPLEMENTAL
        13              v.                                            MOTION TO DISMISS AND
                 JOSE LUIS HUIZAR, ET AL.,                            EXTENDING DATE FOR
        14
                                                                      GOVERNMENT’S OPPOSITION TO
        15                       Defendants.                          MOTIONS TO DISMISS OR STRIKE

        16
        17
                        GOOD CAUSE HAVING BEEN SHOWN, the Court hereby grants Defendants’ Ex
        18
                 Parte Application to File a Supplemental Motion to Dismiss and to Extend the Date for the
        19
                 Government’s Opposition to Motions to Dismiss or Strike.
        20
                        1. The Defendant shall file their Supplemental Motion to Dismiss by September 15,
        21
                             2021.
        22
                        2. The government’s opposition to all defendants’ motions to dismiss or strike are now
        23
                             due on or before October 14, 2021.
        24
                        All other previously set dates remain.
        25
        26
                 DATED: September 15, 2021            ___________________________________
        27                                            HONORABLE JOHN F. WALTER
        28                                            United States District Court

LAW
OFFICES OF
RICHARD M.
STEINGARD                                                         1
